                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


HOMER HENDRIX, III,

                       Plaintiff,
                                                             Case No.: 2:19-cv-1348
vs.                                                          JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura

OHIO DEPARTMENT OF
REHABILITATION AND
CORRECTIONS, et al.,

                       Defendants.

                                             ORDER

        On May 30, 2019, the United States Magistrate Judge issued a Report and

Recommendation recommending that the Court dismiss Plaintiff’s federal claims for failure to

state a claim on which relief may be granted pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) and

dismiss Plaintiff’s state-law claims without prejudice to filing in state court. (See Report and

Recommendation, Doc. 5). The parties were advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.

        The Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Complaint is hereby dismissed. Plaintiff’s federal claims are hereby dismissed

pursuant to 28 U.S.C. §§1915(e)(2)(B)(ii) for failure to state a claim on which relief may be

granted. Further, Plaintiff’s state law claims are hereby dismissed without prejudice to filing in

state court.
        The Clerk shall remove Document 5 from the Court’s pending motions list and close this
case.
               IT IS SO ORDERED.

                                                   /s/ George C. Smith__________________
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                               2
